Title: From Thomas Jefferson to Thomas Mann Randolph, 9 May 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. To Tmr.
            Philadelphia May 9. 98.
          
          My last to you was of the 3d. instant. yours of the 29th. April is now recieved. Champlain came perfectly safe: and I am in hopes you will have found Escarbot as I know it is in the library, and I think in one of the 3. presses fronting the door: I mean those near the commode, but the North East range of them. you will see in Bache an Alien bill worthy of the 8th. or 9th. century. it will pass the Senate probably by a majority of 3. to 1. but not the H. of R. they are preparing a reasonable one. the bill for the Provisional army, will be very hard run. if our members were here it would be easily rejected. the tax on lands houses & negroes goes on. there will be no questions on that but of modification. there is a rumour from Baltimore of peace between France & England on terms entirely dictated by the former. but nobody knows how it came, nor pays the least attention to it. the famous dispatches checked the addresses for peace as we expected, but did not produce any for war from the country in general, except New Jersey, a state entirely agitated from this city. the body of the people are still firm for peace. so they remain even in this city. the young men who addressed the President mounted the black (understood to be English) cockade. numbers of the people the next day appeared with the tricolor (or French) cockade, the same thing happened yesterday evening, being the fast day. a fray ensued & the light horse was called in. I write in the morning and therefore do not yet know the details. but it seems designed to drive the people into violence. this is becoming fast a scene of tumult & confusion. my tenderest love to my ever dear Martha & the little ones. cordial affections & Adieu to yourself.
        